JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and memorandum of law filed by appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s dismissal order, filed July 22, 2015, and order denying reconsideration, filed August 20, 2015, be affirmed. Appellant’s collateral attack must be brought by way of a motion, pursuant to 28 U.S.C. § 2255, filed in the sentencing court, or, if the § 2255 remedy is inadequate or ineffective, by a habeas petition, pursuant to 28 U.S.C. § 2241, in the judicial district where petitioner’s custodian is located. See 28 U.S.C. §§ 2255(a), (e); Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 494-95, 93 S.Ct. 1123, 35 L.Ed.2d 443 (1973); Chatman-Bey v. Thornburgh, 864 F.2d 804, 812 (D.C.Cir.1988) (en banc).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *288See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.